166 F.3d 747
UNITED STATES of America, Plaintiff-Appellee,v.Carlos RIVAS,  Defendant-Appellant.
No. 96-10302.
United States Court of Appeals,Fifth Circuit.
Jan. 29, 1999.

Michael Reuss Snipes, Asst. U.S. Atty., Susan B. Cowger, Dallas, TX, for Plaintiff-Appellee.
Juan Luis Burgos-Gandia, Richardson, TX, for Defendant-Appellant.
Appeals from the United States District Court for the Northern District of Texas; Sidney A. Fitzwater, Judge.
Before DUHE, BENAVIDES and STEWART, Circuit Judges.ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion 10/2/98, 5 Cir., 157 F.3d 364)
PER CURIAM:


1
The petition for panel rehearing is DENIED.  In denying rehearing the panel emphasizes that we do not suggest that there are no circumstances under which force might be appropriate to effectuate a border search.  These are fact intensive inquiries.


2
The court having been polled at the request of one of its members and a majority of the judges who are in regular active service not having voted in favor (Fed.  R.App. P. 35, 5th Cir.  R. 35) the suggestion for rehearing en banc is DENIED.